Citation Nr: 0422116	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalacia, right knee.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for chondromalacia, left knee.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The appellant had active service from September 1971 to 
August 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Hartford, Connecticut Regional Office 
(RO).  

In December 2002, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  

Pursuant to the appellant's request, in January 2004, a 
videoconference hearing at the RO was held before the 
undersigned who was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the appellant is expected to obtain 
and submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Review of the record, in view in part of testimony offered 
before the undersigned, reveals that additional development 
is needed.  The veteran has indicated that he has some giving 
way of the knees.  Recent examinations have not specifically 
detailed the presence or absence of instability or 
subluxation.  There is some indication of limitation of 
motion, and there is a question as to whether there is a 
basis for separate ratings due to instability and for the 
limitation of motion. 

Moreover, recent testimony was to the effect that there may 
be more limitation of motion.  It was indicated that the 
veteran is unable to squat or bend onto his knees.  Motion to 
this degree of limitation does not seem indicated in the 
current record.

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions: 

1.	The RO should make arrangements for a 
comprehensive VA examination of both 
knees.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The 
claims folder should be provided to 
the examiner for review prior to the 
examination.  Specifically, ranges of 
motion should be detailed, functional 
limitations due to pain should be set 
forth, and any instability or 
subluxation should be noted.  If any 
pathology is found unrelated to the 
service connected chondromalacia that 
should be set forth.  If all pathology 
is secondary to the service connected 
pathology, that should be set forth.

2.	The matter should then be 
readjudicated on a de novo basis by 
the RO, including review of the 
additional evidence obtained since the 
last supplemental statement of the 
case.  If the benefits sought on 
appeal remain denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case.  

The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




